Title: To James Madison from John Gray Blount, 20 May 1804 (Abstract)
From: Blount, John Gray
To: Madison, James


20 May 1804, Washington, North Carolina. “Being led to hope that the late Convention with the French Republic provides for the Citizens of the United States who have suffered previous to September 1800. by illegal captures and Condemnation of their Vessells in the Ports of the Republic, And being informed that through you such Claims are to be forwarded to Fulwar Skipwith Esquire the Agent of the Board for setling said Claims; I have taken the liberty of inclosing to you two Claims [not found] of John Gray & Thomas Blount for Vessells taken and condemned at Cape Francais in the Year 1797.
“As doubts are entertained whether these Claims come within the meaning of the Convention; and as the sending these Papers over Sea might occasion their loss and thereby deprive the Claimants of Vouchers which may at some time enable them to support their Claim, I take the liberty to request of you the favour to examine the nature of the Claims and if not such as provided for by the Convention to return them by post or otherwise And if provided for to forward them to the Agent.”
